Dismiss and Opinion Filed May 12, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01506-CV

                               LESLIE LEWIS, Appellant
                                        V.
                      EBONI LASHON SCRUGGS WILLIAMS, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-07833-D

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
          The filing fee and docketing statement in this case are past due. By postcards dated

October 31, 2013 and March 24, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. By postcard dated October 31, 2013, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. To date, appellant has not paid the filing fee, filed the

docketing statement, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




131506F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

LESLIE LEWIS, Appellant                          On Appeal from the County Court at Law
                                                 No. 4, Dallas County, Texas
No. 05-13-01506-CV        V.                     Trial Court Cause No. CC-11-07833-D.
                                                 Opinion delivered by Chief Justice Wright.
EBONI LASHON SCRUGGS WILLIAMS,                   Justices Lang-Miers and Brown
Appellee                                         participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee EBONI LASHON SCRUGGS WILLIAMS recover his
costs of this appeal from appellant LESLIE LEWIS.


Judgment entered May 12, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –3–